Citation Nr: 1205956	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  92-10 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for chondromalacia of the left knee.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 1991 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The Board remanded the case for further development in July 2011 and has since been returned for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board have not been complied with, the Board itself errs in failing to ensure compliance.  In such situations, the Board must again remand the case for compliance with the remand orders.

In this case, there has not been compliance with the June 2011 remand directives.   The Board previously remanded the case, in pertinent part, to provide the Veteran with notice under the Veterans Claims Assistance Act of 2000 (VCAA) and related subsequent case law, including Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Appeals Management Center (AMC) did send the Veteran a development letter in July 2011, which informed him of the type of evidence he could provide in order to substantiate his claim and informed him that any increase in disability found would be determined by applying relevant Diagnostic Codes.  However, the letter did not address the division of responsibilities in obtaining such evidence, particularly with respect to what evidence VA would obtain.  The United States Court of Appeals for Veterans Claims (Court) has held that the failure by the BVA to enforce compliance with the requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a claimant of the information or evidence necessary to substantiate a claim, as well as to inform a claimant of which evidence the VA would seek to provide and which evidence the claimant is to provide, is remandable error. Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In addition, the July 2011 letter did not explain how effective dates are determined.   Thus, in order to satisfy the duty to notify and to ensure compliance with the prior remand, the Board must remand the case again to provide the Veteran with a proper notice letter.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran a VCAA notice letter in connection with his claim for an increased evaluation for his service-connected left knee disability.  Such notice should include the notification requirements and development procedures contained in 38 U.S.C.A. §§ 5102, 5103, 5103A and 5107 as well as those required by Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The letter should state what evidence is necessary to substantiate a claim for an increased evaluation and inform him of the division of responsibilities in obtaining such evidence.  The letter should also explain how disability ratings and effective dates are determined.  He should also be provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his entitlement to increased compensation.  

2.  The RO/AMC should ensure that there has been compliance with the directives of this remand and conduct any other development that may be indicated.   
3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


